DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 11/01/2021 is/are being considered by the examiner.
Claims 6, 9-13 are pending:
Claims 1-5, 7-8, 14-15 are by applicant canceled
Claims 16-17 are canceled below in the Examiner’s Amendment below


Response to Arguments
Applicant’s arguments and/or amendments, with respect to double patenting have been fully considered and are persuasive.  The double patenting of record has been withdrawn. 
With regard to applicant’s discussion that “this should be handled under a ‘provisional’ double patenting rejection”, the office would like to direct applicant’s attention to page 3 of the prior office action, where it clearly stated that the double patenting of record was provisional. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 



Applicant’s arguments and/or amendments, with respect to 35 USC 102/103 and 103 art rejections by Welch (US 9,404,380) and Vinciguerra (GB 2 103 718) have been fully considered. 
Applicant asserts, page 3-4, that the amendments to independent claims 6/10 overcomes the art of the rejection of record.
The office is persuaded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ye Ren on 11/12/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Amend claim 6 as follows:
An induction heater for a gas turbine engine comprising: 
a coil adapted to surround a static component of the gas turbine engine; 
a power source that is configured to supply[[supplies]] electricity to the coil surrounding the static component to heat the static component prior to ignition and during transient conditions; and 
a signal generator configured to[[that]] control[[s]] the power source to start and cease supplying electricity to the coil to maintain a uniform[[unform]] thermal difference between the static component and , wherein the uniform thermal difference varies by less than 10° C.
Amend claim 10 as follows:
A method for inductively heating a component of a gas turbine engine comprising: 
inductively heating a static component prior to ignition of the gas turbine engine and during a transient condition; and 
maintaining a uniform thermal difference between the static component and at least one other component of the gas turbine engine through the inductive heating of the static component during operation of the gas turbine engine, wherein the uniform thermal difference varies by less than 10° C.
Claim 12
L2, amend “maintaining the uniform thermal difference”
Claim 16
Cancel.
Claim 17
Cancel.


Examiner’s Note
	Para35 provides the written description to support the amendment to the last line of claims 6 and 10 respectively, as the claim term “uniform thermal difference” would have required a temperature delta of zero degrees without the limitation that defines the variance of the uniform thermal difference.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 6
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the uniform thermal difference varies by less than 10° C” in combination with the remaining limitations of the claim.
Claim 10
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “wherein the uniform thermal difference varies by less than 10° C” in combination with the remaining limitations of the claim.
Claims 9, 11, 12, 13 are allowable based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799